Benjamin Brenner, J.
Motion for preference, rule 9 of Kings County Supreme Court Trial Term Buies, is denied without prejudice to renew. Defendants’ motion to strike, for insufficiency of the statement of readiness (Rules of App. Div., 2d Dept., special readiness rule), is granted. The plaintiff in this negligence suit served a bill of particulars upon the defendants on July 8, 1958. The latter have not had ample opportunity to conduct an examination before trial, which they now seek. The cause is therefore not yet fully prepared and the statement of readiness is premature. I had occasion to say in Ehlin v. Piccola (14 Misc 2d 251): “A lapse of two months after receipt of plaintiffs’ bill of particulars before a request is made for their examination before trial is not unreasonable, since some time is needed to investigate facts recited in such bill of particulars.”
Submit order.